NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

EDWARD HELLIWELL, DOC #T94318,              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2486
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe,
Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.



PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.